At common law, and independently of the' Act of Assembly regulating the fees of the officers of court, the party recovering judgment, is entitled to be reimbursed actual expenses necessarily incurred in prosecuting his case; and therefore, money paid to witnesses for their attendance before commissioners to be examined, and to the commissioners for taking their depositions, should be allowed in the taxation of costs; nor is this inconsistent with the Act of 1827, which relates only to services therein “specifically enumerated.”